Citation Nr: 0028027	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  98-17 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for liver disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1994 to 
February 1998.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991 & 
Supp. 1999), an appeal to the Board must be initiated by a 
notice of disagreement (NOD) and completed by a substantive 
appeal (Form 9) after a statement of the case is furnished to 
the veteran.  In essence, the following sequence is required:  
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis of the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 38 
C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (1999).

The Board notes that the veteran's appeal originally included 
the issue of entitlement to service connection for a skin 
disorder.  During the pendency of the appeal, an August 1999 
rating decision granted service connection for this 
disability, and assigned a noncompensable evaluation.  The 
veteran was notified of this decision, and did not file a 
notice of disagreement (NOD).  Therefore, the issue of a 
higher evaluation for this disability is not presently in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).

The Board notes that the issues of entitlement to service 
connection for residuals of a left shoulder injury, bilateral 
hearing loss, tinnitus, and liver disease are the only issues 
that have been properly developed and certified for appeal.  
Accordingly, the Board will limit its consideration to these 
issues.

Upon reviewing the record, the Board is of the opinion that 
additional development is warranted as to the veteran's claim 
of entitlement to service connection for liver disease.  
Therefore, the disposition of this claim will be held in 
abeyance pending further development by the RO, as requested 
below.


FINDINGS OF FACT

1.  Current findings of a left shoulder disability may not 
reasonably be disassociated from service.

2.  No competent evidence has been submitted showing that the 
veteran's current bilateral hearing loss meets VA criteria to 
be considered a disability for compensation purposes.

3.  No competent evidence shows or tends to show that the 
veteran's claimed tinnitus is related to service or to any 
incident or injury in service.


CONCLUSIONS OF LAW

1.  The veteran's current left shoulder disability was 
incurred during his period of active duty.  38 U.S.C.A. §§ 
1110, 5107 (West 1991 & Supp. 1999).

2.  The veteran's claims of entitlement to service connection 
for bilateral hearing loss and tinnitus are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal auditory thresholds in 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz were 5, 0, 
-5, -10, and 0 decibels, respectively, in the right ear, and 
5, 0, -5, -5 and 5 decibels, respectively, in the left ear on 
audiological examination in February 1994.  A June 1997 
audiological examination showed auditory thresholds in 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz were 45, 
45, 25, 35, and 30 decibels, respectively, in the right ear, 
and 30, 20, 20, 20 and 35 decibels, respectively, in the left 
ear.  In August 1997, auditory thresholds in frequencies 500, 
1000, 2000, 3000, and 4000 Hertz were -5, -5, -5, -5, and 0 
decibels, respectively, in the right ear, and -5, -10, -5, -5 
and 5 decibels, respectively, in the left ear.

An August 1997 service medical record notes complaints of 
"liver pain and swelling," periodic dizziness, drowsiness 
and "malaise all the time."  The veteran reported taking an 
overdose of isoniazid (INH) in July 1995, when he was given 
four times the proper dose of the drug.  The record indicates 
that he received treatment at the San Diego Naval Hospital in 
July 1995, and follow-up treatment in April 1997.  A physical 
examination revealed slight tenderness on palpation of the 
right upper quadrant of the abdomen.  The diagnostic 
impression was rule out liver disease.  According to the 
report, laboratory studies were within normal limits.

During follow-up treatment in September 1997, pain was noted 
on palpation of the right upper quadrant of the abdomen.  The 
diagnostic impression was rule out liver disease.  The 
veteran was advised to take B6 supplements, and discontinue 
using multivitamins.

A September 1997 separation examination includes a report of 
medical history form where the veteran indicated he had or 
previously had experienced ear infections and stomach, liver 
or intestinal disorders.  The report of physical examination 
reflects normal clinical evaluations of the ears, abdomen and 
viscera, and upper extremities.  According to the 
"physician's summary and elaboration of all pertinent data" 
section of this form, the veteran was treating liver symptoms 
with B6 vitamins.  The report is negative for findings of 
bilateral hearing loss, tinnitus, liver disease, or a left 
shoulder disability.  The reported audiometric findings were 
identical to those on the August 1997 evaluation.

The veteran filed a claim of entitlement to service 
connection for numerous disabilities in December 1997, 
including those currently on appeal.

An April 1998 VA examination report notes that the veteran 
was born in Romania, and was discovered to be a tuberculosis 
convertor.  He reported experiencing "severe liver function 
abnormalities with nausea, vomiting and jaundice" after 
being given four times the proper dose of isoniazid (INH).  
The veteran explained that while he recovered from this 
episode, he continued to experience fatty food intolerance 
and "immediately vomit[ed]" after consuming certain foods.  
He reported taking vitamin supplements, including vitamin B6, 
to "replenish his liver."  The veteran related that he 
injured his left shoulder during a motor vehicle accident in 
service, and indicated that he was currently unable to lift 
his left upper extremity over his head due to "limitation of 
motion and pain."  He described his shoulder pain as a 7 on 
a 10-point scale, and reported that it flared-up several 
times a week, lasting approximately 15 minutes.

A physical examination of the abdomen revealed that the liver 
was not enlarged, and no organomegaly or masses were noted.  
There was mild posterior tenderness of the left shoulder.  
Range of motion of the shoulder showed 120 degrees of 
abduction, 90 degrees of flexion, 45 degrees of extension, 45 
degrees of external rotation, and 45 degrees of internal 
rotation.  According to the report, liver functions tests 
were within normal limits, and X-rays of the left shoulder 
were negative.  The pertinent diagnoses were history of 
iatrogenic toxic hepatitis with residual fatty food 
intolerance, and residuals of a left shoulder injury.  The 
examiner commented that the veteran's left shoulder 
complaints were "[a]s likely as not due to [a] rotator cuff 
tear."

During an April 1998 VA audiological examination, the veteran 
gave a history of exposure to noise from artillery fire and 
tank/truck engines during service.  He explained that he 
consistently wore hearing protection.  The veteran reported 
periodic bilateral tinnitus since experiencing an ear 
infection approximately two years earlier.  Auditory 
thresholds in frequencies 500, 1000, 2000, 3000, and 4000 
Hertz were 5, 5, 5, 10, and 15 decibels, respectively, in the 
right ear, and 10, 10, 15, 10, and 20 decibels, respectively, 
in the left ear.  Speech recognition was 92 percent 
bilaterally.  The final assessment was hearing within normal 
limits through 4000 Hertz with a mild hearing loss at 6000 
and 8000 Hertz in both ears.

Based on this evidence, a September 1998 rating decision 
denied service connection for a left shoulder disability, 
bilateral hearing loss, tinnitus, and liver disease.  The 
veteran filed a notice of disagreement (NOD) with this 
decision in October 1998, and submitted a substantive appeal 
(Form 9) the following month, perfecting his appeal.

On VA audiological examination in December 1998, the veteran 
provided a history of left ear hearing loss and tinnitus 
following an ear infection during service in 1996 or 1997.  
He reported experiencing tinnitus in his left ear every three 
or four days with episodes lasting from 30 minutes to 11/2 
hours.  Auditory thresholds in frequencies 500, 1000, 2000, 
3000, and 4000 Hertz were 5, 5, 0, 5, and 10 decibels, 
respectively, in the right ear, and 10, 10, 5, 5 and 20, 
respectively, in the left ear.  Speech recognition was 96 
percent in the right ear, and 92 percent in the left ear.  
The diagnostic impression was hearing within normal limits in 
both ears with the exception of a mild loss at 8000 Hertz in 
the left ear.

In March 1999, the veteran submitted an executed 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA Form 21-4142) for records 
showing treatment for residuals of a left shoulder injury in 
1996.

Private medical records reflecting treatment for injuries 
sustained in a motor vehicle accident in June 1996 were 
associated with the veteran's claims folder in June 1999.  
While these records indicate that several X-rays were taken, 
including an X-ray study of the left humerus, there were no 
findings related to the veteran's left shoulder disability.

In August 1999, the RO continued the denial of service 
connection for a left shoulder disability, bilateral hearing 
loss, tinnitus, and liver disease.

During a June 2000 videoconference hearing, the veteran 
testified that he served as a vehicle crewman during active 
duty, and was an outside gunner on the vehicle.  Transcript 
(T.) at 3.  He related that he wore earplugs and earmuffs 
during service, but was still exposed to noise.  T. at 4.  
The veteran reported exposure to engine noise while assisting 
mechanics with testing and changing engines, and indicated 
that he was not allowed to wear hearing protection due to 
"hazardous safety" concerns.  T. at 4.  In addition, he 
reported noise exposure from artillery fire.  T. at 5.  The 
veteran stated that he first noticed hearing loss towards the 
end of his period of active duty, and indicated that he 
currently experienced difficulty understanding conversations 
on the telephone.  T. at 5-6.  He related that he was 
pursuing a degree in general education, and had to sit in the 
front of the classroom to hear the instructor.  T. at 6.  The 
veteran reported experiencing tinnitus three to four times a 
week, lasting from a few minutes to a few hours.  T. at 7.  
He denied receiving treatment for either hearing loss or 
tinnitus.  T. at 8.

The veteran reported an intolerance to fatty foods, manifest 
by nausea and sharp pain in the lower left abdomen, since an 
INH overdose in service.  T. at 8-9.  He explained that his 
liver was tender to palpation, and indicated that he 
experienced "a little pain most of the time."  T. at 10.  
The veteran noted that he took vitamin B6 for his liver 
dysfunction.  T. at 10.

The veteran testified that he injured his left shoulder 
during service while being transported back to base camp in a 
five ton truck.  T. at 14-16.  He explained that the vehicle 
lost its brakes and began accelerating.  T. at 14.  Because 
the truck was not equipped with safety belts, the veteran 
reportedly hit his head on a window in the back of the truck.  
T. at 14-15.  He explained that a tarp over the back of the 
truck prevented him from being thrown from the vehicle.  T. 
at 15.  The veteran stated that he was transported by 
ambulance to a helicopter pad, and was medevaced to the 
Washoe Medical Center in Reno, Nevada.  T. at 13 and 16.  
According to the veteran, a physician explained that he 
sustained a pulled muscle and pinched nerve in his left 
shoulder.  T. at 12.  Current complaints included a limited 
range of motion of the left shoulder, and constant pain in 
the "shoulder plate area."  T. at 11.  The veteran reported 
that his left shoulder pain increased in severity with 
weather changes, and radiated to "different parts of the 
body."  T. at 11.

Analysis

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  For the limited purpose of determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The Court has provided the Board with a series of important 
cases on what constitutes a "well-grounded claim."  The 
Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

Although the veteran is competent to describe symptoms 
perceptible to a lay person, he is not competent to provide a 
medical diagnosis or an opinion regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his lay evidentiary assertions cannot establish two of the 
three basic elements of a well-grounded claim for service 
connection: current disorder, or a nexus between a current 
disorder and an injury or disease in service.

A.  Residuals of a Left Shoulder Injury

Initially, the Board finds the veteran's claim of entitlement 
to service connection for residuals of a left shoulder injury 
to be well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999).  In light of the June 1996 
private medical records reflecting treatment for injuries 
sustained in a motor vehicle accident during service, and the 
post-service medical evidence of record, the Board concludes 
that the veteran has provided a plausible claim which must be 
adjudicated on its merits.  In adjudicating this claim, the 
Board is satisfied that all available evidence necessary for 
an equitable disposition of the appeal on this issue has been 
obtained.

As noted above, the Court in Savage held that a claim may be 
well-grounded if (1) evidence that a condition was "noted" 
during service or an applicable presumption period, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) medical or, in certain circumstances, lay evidence 
relates the present condition to that symptomatology.  Savage 
v. Gobber, 10 Vet. App. at 495-97.  Pursuant to the above 
analysis, private medical records show that the veteran 
received treatment for injuries sustained during service in a 
June 1996 motor vehicle accident, continuity of 
symptomatology of the disability has been demonstrated, and 
competent lay and medical evidence relates the present 
disability to that symptomatology.

The Board concludes that the record supports a finding that 
the veteran's current left shoulder disability had its onset 
in service.  With clear confirmation of the injury as 
described by the veteran, the fact he filed a claim for the 
disability immediately, his credible and consistent history 
of a left shoulder disability since his period of active 
duty, which is confirmed by the clinical evidence of record, 
the Board finds that his current disability may not 
reasonably be disassociated from his period of service.  
Consequently, the evidence of record supports service 
connection for residuals of a left shoulder injury.  The 
clear weight of the most probative evidence supports the 
grant of service connection.  38 U.S.C.A. § 5107(b).

B.  Bilateral Hearing Loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Once the requirements of 38 C.F.R. § 3.385 have been met, and 
the veteran has been found to have a present hearing 
"disability" under the applicable laws and regulations, a 
determination must be made as to whether the current hearing 
disorder is related to service.  In particular, the Court has 
held that 38 C.F.R. § 3.385 operates to establish when a 
measured hearing loss is, or is not, a "disability" for 
which compensation may be paid, provided that the 
requirements for service connection are otherwise met.  See 
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  Even if a 
veteran does not have hearing loss for service connection 
purposes by the standards of 38 C.F.R. § 3.385 during the 
time of active duty, such does not prohibit service 
connection.  Service connection may still be established if a 
veteran currently satisfies the criteria of 38 C.F.R. § 
3.385, and the evidence links current hearing loss with 
service.  Id. at 158.

As noted above, although the veteran is competent to describe 
symptoms perceptible to a lay person, he is not competent to 
provide a medical diagnosis or an opinion regarding medical 
causation.  Espiritu, 2 Vet. App. at 494.  Thus, his lay 
evidentiary assertions cannot establish a basic element of a 
well-grounded claim for service connection, this is, the 
presence of a current disability.  The record in this case is 
devoid of competent medical evidence establishing the 
existence of current bilateral hearing loss as defined by 38 
C.F.R. § 3.385.

The Board concludes, based on the evidence described above, 
that the veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  As the disability for 
which service connection is claimed is not currently 
demonstrated, the claim is not well grounded and must be 
denied.  Caluza, 7 Vet. App. at 506; See Edenfield v. Brown, 
8 Vet. App. 384 (1995).  

The Board would further note that the audiometric evidence of 
record is dispositive of this claim, whether the Board or the 
RO addressed the issue under the framework of the well-
grounded claim requirement, on the merits or on some other 
standard.  The law only permits the award of service 
connection for a disability.  VA has defined by regulation 
what constitutes a disability with regard to hearing 
impairment and VA has defined how the disability will be 
demonstrated.  The veteran has been advised of these 
standards in the statement of the case.  There is no room 
left for the exercise of any judgment as to these matters.  
Either the proper audiometric findings demonstrate a hearing 
loss disability or they do not.  In this case, it is beyond 
dispute that no hearing loss disability is currently 
demonstrated.  Thus, the claim must be denied and there is no 
basis for any further action by VA.

C.  Tinnitus

Upon consideration of the entire evidence of record, it is 
clear that the veteran has not presented a well-grounded 
claim of entitlement to service connection for tinnitus.  
Service medical records do not reveal any evidence of the 
presence of tinnitus during service, and the veteran first 
reported the disability in April 1998, following his 
discharge from service.

As stated above, the veteran is not competent to provide a 
medical diagnosis or an opinion regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his lay evidentiary assertions can not establish two of the 
three basic elements of a well-grounded claim for service 
connection:  current disability, or a nexus between a current 
disability and an injury or disease in service.  While the 
veteran has provided a history of first noticing tinnitus in 
1996 or 1997 during a December 1998 VA audiological 
evaluation, the mere transcription by a medical provider of 
statements of medical history from a claimant does not 
transform the statements into medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1996).

As there is no competent medical evidence showing a nexus 
between the claimed disability and injury or disease in 
service, the claim is not well grounded and must be denied.  
Caluza, 7 Vet. App. at 506; See Edenfield, 8 Vet. App. at 
384.

The Board has determined, therefore, in the absence of well-
grounded claims of entitlement to service connection for 
bilateral hearing loss and tinnitus, VA has no duty to assist 
the veteran in developing his case.


ORDER

Entitlement to service connection for residuals of a left 
shoulder injury is granted.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

It appears that there remain certain avenues that have not 
been fully explored.  Under the evolving case law from the 
Court, these must be addressed to make sure the record is as 
complete as possible before the merits of the claim are 
resolved.  Dixon v. Derwinski, 3 Vet. App. 261 (1992), 
mandates that when a denial of a claim for benefits rests, in 
part, on the government's inability to produce records which 
were once in its custody, an explanation is due the veteran 
of how service records are maintained, why any search 
undertaken constituted a reasonably exhaustive search, and 
why further efforts were not justified.  Id. at 264.

In this regard, the Board notes that an August 1997 service 
medical record indicates that the veteran received treatment 
at the San Diego Naval Hospital in July 1995, following an 
overdose of isoniazid (INH).  The report notes that the 
veteran received follow-up treatment at the facility in April 
1997.  The Board finds that the recorded history appears to 
indicate, or at least imply, that there was inpatient 
treatment at the San Diego Naval Hospital.  Because of the 
manner in which service medical records are maintained and 
stored, it is entirely possible that inpatient treatment 
records may not have been associated with the veteran's other 
service medical records.  The current record does not contain 
records of this treatment or indicate that any attempts have 
been made to obtain treatment records from the San Diego 
Naval Hospital in July 1995, and April 1997.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issue of 
entitlement to service connection for liver disease pending a 
remand of the case to the RO for further development as 
follows:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment related to his 
liver that are not currently a part of 
the record.  After any necessary 
information and authorization are 
obtained from the veteran, outstanding 
records, VA or private, inpatient or 
outpatient, should be obtained by the RO 
and incorporated into the claims folder.

3.  Because the service medical records 
for inpatient treatment may have been 
filed separately from the veteran's 
individual service medical record file, 
the RO should follow all appropriate 
adjudicative procedures in requesting 
treatment records of inpatient or 
outpatient treatment at the San Diego 
Naval Hospital in July 1995, and April 
1997.  The RO should assure that the 
claims file contains either records 
developed from such a request, or 
documentation that no records could be 
located by the record custodians.

4.  If medical records are obtained in 
response to the above development, the RO 
should arrange for an examination of the 
veteran by the appropriate physician to 
determine the nature, extent of severity, 
and etiology of any liver disease 
disability determined to be present on 
examination.  All indicated studies must 
be conducted.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  Any 
opinions expressed must be accompanied by 
a complete rationale.  The physician 
should provide specifically respond to 
the following questions:

(a) Does the veteran now have a 
disability due to liver disease (or 
otherwise due to the reported overdose of 
INH therapy in service) and, if so, what 
is the correct diagnostic classification 
of the current disability?  

(b) If a current disability due to liver 
disease (or otherwise due to the reported 
overdose of INH therapy in service) is 
present, what is the degree of medical 
probability that it is related to the 
veteran's period of service?

5.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that all reasonable steps have 
been taken to secure any outstanding 
medical records identified by the 
veteran.  In addition, the RO should 
review the requested examination report 
and the required opinions to ensure that 
it is responsive to and in complete 
compliance with the directives of this 
remand.  Stegall v. West, 11 Vet. App. 
268 (1998).

6.  After the completion of any 
development deemed appropriate in 
addition to that specified above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
liver disease.  If the determination 
remains adverse to him, the veteran 
should be provided a supplemental 
statement of the case that contains all 
relevant laws and regulations.  An 
explanation as to how service records are 
maintained, why any search undertaken 
constituted a reasonably exhaustive 
search, and why further efforts were not 
justified should also be provided.  See 
Dixon, 3 Vet. App. at 261.  The veteran 
should then be afforded the applicable 
period of time to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to accomplish additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 

